IN THE
TENTH COURT OF APPEALS
 










 
 

No. 10-10-00242-CV
 
In
re Chad Davis
 
 

Original Proceeding
 
 

MEMORANDUM  Opinion

 




            Chad Davis seeks a writ of
mandamus compelling Respondent, the Honorable Steve Smith, Judge of the 361st
District Court of Brazos County, to set Davis’s expunction petition for a
hearing.  The Clerk of this Court notified Davis by letter dated July 7, 2010 that
his mandamus petition was defective because: (1) “It does not include the
certification required by Rule of Appellate Procedure 52.3(j)”; and (2) “It
does not include an appendix of supporting documents certified or sworn to, as
required by Rules 52.3(k) and 52.7(a)(1).”  Davis was notified that his
petition may be summarily denied if he failed to correct these deficiencies
within twenty-one days.
            Davis responded by providing
copies of the expunction petition and the district clerk’s online docket
sheet.  In addition, Davis provided an unsworn declaration attesting that the
attached documents were true and correct copies of documents on file with the
Brazos County District Clerk or available online.
Davis has substantially corrected the
second deficiency identified in the July 7 notice.  However, he has not
provided “the certification required by Rule of Appellate Procedure 52.3(j).”  See
Tex. R. App. P. 52.3(j). 
Therefore, his petition for writ of mandamus is denied.
 
FELIPE REYNA
Justice
Before Chief
Justice Gray,
Justice
Reyna, and
Justice
Davis
(Chief
Justice Gray concurring)
Petition denied
Opinion
delivered and filed August 25, 2010
[OT06]